           Case 2:20-cv-01484-RFB-VCF Document 51 Filed 12/07/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      RSUI INDEMNITY COMPANY, a New
4     Hampshire Stock Company; and EVANSTON
      INSURANCE COMPANY, an Illinois
5                                                        2:20-cv-01484-RFB-VCF
      corporation,
                                                         ORDER
6                          Plaintiff,
7     vs.
8
      SPORTSMAN’S ROYAL MANOR, LLC, a
      Nevada Limited Liability Company;
9     DOMONIQUE BROWNING-PALMER,
      individually; GARY BRENNAN, individually,
10
                           Defendants.
11
            Before the court is RSUI Indemnity Company, et al, v. Sportsman’s Royal Manor, LLC, et al., case
12
     number 2:20-cv-01484-RFB-VCF.
13
            A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
14
            Accordingly,
15
            IT IS HEREBY ORDERED that the parties must file a proposed discovery plan and scheduling
16
     on or before December 21, 2020.
17

18
            DATED this 7th day of December, 2020.
19                                                             _________________________
                                                               CAM FERENBACH
20                                                             UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
